                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVSION


RANDY VEEDER,                               4:17-cv-11690-TGB-PTM


                 Plaintiff,               HON. TERRENCE G. BERG


      vs.                               ORDER ADOPTING REPORTS
                                         AND RECOMMENDATIONS
                                       (1) GRANTING IN PART TRI-
TRI-CAP, BOARD OF                          CAP AND ERIC BURGESS’S
DIRECTORS, ERIC BURGESS,                   MOTION TO DISMISS; AND
SANDRA EAGLE, BRIAN
MAGIPORA, HUTCHINSON,                  (2) GRANTING IN PART
LEWIS, BURNETTA                            SANDRA EAGLE AND BRIAN
MITCHELL, OPEN DOOR, NEW                   MAGIPORA’S MOTION TO
PATHS, INC., and WILLIAM                   DISMISS AND FOR
RALEIGH,                                   SUMMARY JUDGMENT


                 Defendants.


     This is a civil rights case brought under 42 U.S.C. § 1983. Plaintiff

Randy Veeder claims his rights were violated while he was living at Open

Door, a homeless shelter in Midland, Michigan, and while serving parole

at two residential drug treatment facilities, TRI-CAP and New Paths,

Inc., located in Saginaw and Flint, Michigan, respectively. On November


                                   1
3, 2017, this Court referred all pretrial matters to Magistrate Judge

Patricia T. Morris. Min. Entry dated Nov. 3, 2017, ECF No. 16.

     Presently before the Court are two Reports and Recommendations

from Magistrate Judge Morris on the pending motions to dismiss and for

summary judgment. The first Report and Recommendation (ECF No.

53), dated July 27, 2018, recommends that defendants TRI-CAP and Eric

Burgess’s motion to dismiss (ECF No. 35) be granted in part and Veeder’s

claims against Burgess dismissed. It also recommends that the Court sua

sponte dismiss Veeder’s claims against Board of Directors, Hutchinson,

Lewis, and Burnetta Mitchell. The second Report and Recommendation

(ECF No. 59) from Magistrate Judge Morris, dated December 13, 2018,

recommends granting defendants Sandra Eagle and Brian Magipora’s

motion to dismiss claims relating to Veeder’s alleged sexual assault, and

denying Eagle and Magipora’s motion for summary judgment on claims

relating to religious programming at Open Door. This second Report and

Recommendation also recommends sua sponte dismissal of Veeder’s

claims against Magipora that concern his placement at Open Door. For

the reasons described below, this Court will accept and adopt both of the

Magistrate Judge’s Reports and Recommendations (ECF Nos. 53, 59).


                                   2
                            BACKGROUND
      Veeder alleges numerous civil rights violations by the defendants,

which are described in detail in Magistrate Judge Morris’s Reports and

Recommendations. See ECF Nos. 21, 53, and 59. He says that in 2015

Sandra Eagle, his parole agent, and Eagle’s supervisor, William Raleigh,

forced him to reside at Open Door, a homeless shelter in Midland,

Michigan, where he was required to participate in religious services and

activities in violation of his First Amendment rights. See Am. Compl. at

1–2, ECF No. 25. Veeder has similar complaints about the TRI-CAP

residential program in Saginaw, Michigan, where he avers attendance at

the faith-based program run by a church was mandatory. Id. at 4. He

further alleges that, while residing at TRI-CAP, Eagle and probation

agent Brian Magipora forced him to participate in a program through

which he worked in a Saginaw cemetery. Id. at 3–4. According to Veeder,

this role required him to bury people in the cemetery during winter

without access to proper clothing or adequate food. Id. at 3–4. He was

also instructed to participate in religious ceremonies for those he buried.

Id.

      Additionally, Plaintiff asserts he was sexually assaulted by Lacross,

who worked at TRI-CAP. Id. at 5. Specifically, Plaintiff says he was
                               3
strip-searched and subjected to a body cavity search in which Lacross and

Burgess physically spread his buttocks to check for contraband.       Id.

When the incident came up during a group therapy session that evening,

the resident therapist advised Veeder and other individuals present that

they could call the police to make a complaint. Id. at 7. Veeder and his

cohorts called the police, but when they arrived Burgess sent the

therapist home and remained present while the men made their

statements. Id. at 6–7. Veeder viewed this behavior as an effort at

intimidation. Id. He complained of these various alleged civil rights

violations to Mangipora and Eagle. Id. at 8. But Veeder says they

ignored his requests for access to legal materials and to speak with an

attorney. Id. at 8. The allegations are more comprehensively set forth

in the Magistrate Judge’s Reports and Recommendations. See ECF Nos.

21, 53, and 59.

                        LAW AND ANALYSIS

     The Court has reviewed the Magistrate Judge’s Reports and

Recommendations on defendants’ motions to dismiss and for summary

judgment. The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy” of the


                                   4
report and recommendations. 28 U.S.C. § 636(b)(1). As of this date,

neither party has filed any objections to either of Magistrate Judge

Morris’s Report and Recommendations. The district court will make a “de

novo determination of those portions of the report . . . to which objection

is made.” Id. Where, as here, neither party objects to the report, the

district court is not obligated to independently review the record. See

Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will therefore

accept the Magistrate Judge’s Reports and Recommendations of July 27,

2018, and December 13, 2018 as this Court’s findings of fact and

conclusions of law.

     Accordingly, it is hereby ordered that Magistrate Judge Morris’s

Report and Recommendation of July 27, 2018, (ECF No. 53) is

ACCEPTED and ADOPTED.               TRI-CAP and Burgess’s motion to

dismiss is therefore GRANTED IN PART AND DENIED IN PART,

and Burgess is hereby dismissed from this suit. Consistent with the

Report and Recommendation, Veeder’s claims against defendants Board

of Directors, Hutchinson, Lewis, and Burnetta Mitchell are hereby also

sua sponte dismissed.




                                    5
     It is further ordered that Magistrate Judge Morris’s Report and

Recommendation of December 13, 2018 is ACCEPTED and ADOPTED.

Defendants Sandra Eagle and Brian Magipora’s motion is GRANTED

IN PART AND DENIED IN PART. Specifically, Eagle and Magipora’s

motion to dismiss claims relating to the alleged sexual assault is

GRANTED but their motion for summary judgment on claims relating

to religious programming at Open Door is DENIED. Additionally, claims

against Magipora concerning Veeder’s placement at Open Door are

hereby sua sponte dismissed.

     SO ORDERED.



Dated: January 15, 2019         s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE


                       Certificate of Service

       I hereby certify that this Order was electronically submitted on
January 15, 2019, using the CM/ECF system, which will send notification
to all parties.

                                      s/A. Chubb
                                      Case Manager




                                  6
